DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 3/8/2021.
2. 	Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The independent claims are directed to – receiving on a graphical user interface, encoded user input about recurring charges relating to a merchant payment transaction; authenticating the input based on mobile device IP address; changing merchant 
See MPEP 2106.04 (a)(2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – types of merchant authorization indications, receiving an input for search, and displaying a second graphical user interface – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see § MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see §
Effecting a transformation or reduction of a particular article to a different state or thing – see § MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see § MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see § MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception –see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see § MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  Based on Para [0043] of the Specification, the processor may be single-core or multi-core processors from Intel or AMD and hence constitute generic processor.  Thus, Examiner notes that the additional element has been recited a high level of generality such that the claims amount to no more than mere instructions to apply the judicial exception using generic components.  

Instead, they do not amount to significantly more than instructions for – receiving on a graphical user interface, encoded user input about recurring charges relating to a merchant payment transaction; authenticating the input based on mobile device IP address; changing merchant authorization indication and updating control record – using generic computing components.  Thus, they are not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  Steps that do nothing more than spell out what is means to “apply it on a processor” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception
The additional element of using processor to perform the steps of – receiving on a graphical user interface, encoded user input about recurring charges relating to a 
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – to changing merchant authorization indication based on received input relating to payment transactions with the merchant – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Studnicka et al. (US 2016/0180344 A1) in view of Patterson (US 2010/0299254 A1) further in view of Johnson et al. (US 2014/0249999 A1).

Claim 21:
A computer-implemented method for enabling legitimate continued use of compromised payment accounts through communications exchanged between a mobile device and a financial service provider network, comprising: 
providing data for displaying a graphical user interface, wherein the graphical user interface comprises: 
a merchant display area for displaying merchant information associated with a payment account, wherein the merchant information comprises: 
(See Studnicka: Figs. 2, 3)
a merchant identifier associated with a merchant; and 
a merchant authorization indication, wherein the merchant authorization indication indicates a current status of authorization for payment transactions associated with the merchant; and 
a merchant authorization area configured to receive an input related to authorization for payment transactions with the merchant; 
(See Patterson: Para [0056] (“The consumer 30 may use an input device (e.g., a mouse) in the client device 44 to indicate that the consumer 30 intends to or does not intend to make recurring payments to one or more merchants.”)

(See Patterson: Para [0069] (“If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.”))
…
…changing the merchant authorization indication based on the received input …
(See Patterson: Para [0069] (“If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Studnica as it relates to approval of merchant transactions to include the above noted disclosure of Patterson as it relates to recurring transaction processing.  The motivation for combining the references would have been to enable merchants to register with payment providers to facilitate commerce.

The combination of Studnica + Patterson does not specifically disclose; however Johnson discloses the following limitations:
receiving an input from a user at the merchant authorization area, wherein the input indicates a customer preference for recurring charges related to the merchant, wherein the input is encoded at the mobile device, along with a user ID for the user, into an XML data format as an updated user preference data record, and wherein the updated user 
(See Johnson: Para 
[0037] (“For example, in one implementation, the merchant device (e.g., a web browser instantiated on a merchant computer, etc.) may provide a registration request 215 a-b to the MID-Platform server 220 as a HTTP(S) POST message including XML-formatted data.”)
[0129] (“Continuing on with FIG. 10E, a merchant may configure preference rules for the payment processor”)
[0239] (“Upon identifying an incoming communication, the PHP script may read the incoming message from the client device, parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database”)
authenticating the received input based on an IP address of the mobile device; and 
(See Johnson: Para [0157] (“the user wallet device may authenticate the user based on the user's wallet access input”)
in response to authenticating the received input based on an IP address of the mobile device, changing the merchant authorization indication based on the received input by extracting the user ID and the updated user preference data record and generating an updated card controls record.
(See Johnson: Para 
[0097] (“The payment processor may extract MID information from the payment request 466, and formulate a payment transaction authorization request”)
[0131] (“applies one or more merchant-defined transaction preference rules”)
[0175] (“parse the input to extract payment information from the transaction authorization input”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Studnica + Patterson to include the above noted disclosure of Johnson as it relates to merchant profile registration.  The motivation for combining the references would have been to use fraud rules to determine the validity of merchant profiles.

Claims 31, 36 are similar to claim 21 and hence rejected on similar grounds.

Claim 22: 
wherein the merchant authorization indication indicates that all or no transactions associated with the merchant are currently authorized.
(See Patterson: Para [0068] (“Authorization may not be present, because the consumer 30 previously indicated that he did not to continue paying a merchant, such as Merchant B”))

Claim 23:
wherein the merchant authorization indication indicates that some transactions associated with the merchant are currently authorized.
(See Para [0057] (“The following recurring payments will be continued”))

Claim 24: 
wherein the merchant authorization indication indicates that all or no recurring transactions associated with the merchant are currently authorized.
This information may be used to determine whether future recurring payments from various merchants are authorized to proceed or are not authorized to proceed.”))

Claim 25: 
wherein the merchant authorization indication indicates that some recurring transactions associated with the merchant are currently authorized.
(See Patterson: Para [0059] (“This information may be used to determine whether future recurring payments from various merchants are authorized to proceed or are not authorized to proceed.”))

Claim 26:
wherein the merchant authorization indication indicates an account fraud detection or unusability.
(See Patterson: Para [0056])

Claim 27: 
wherein the graphical user interface further comprises an interface change area configured to receive an input to search for information associated with a specific transaction.
(See Studnicka: Para [0020], [0021])

Claim 32 is substantially similar to claim 27 and hence rejected on similar grounds.


the graphical user interface is a first graphical user interface, the first graphical user interface further comprising an interface change area configured to receive an input to display a second graphical user interface; and
the method further comprises displaying a second graphical user interface if the interface change area receives an input to display the second graphical user interface.
(See Studnicka: Figs. 2, 3)

Claim 33, 37 are substantially similar to claim 28 and hence rejected on similar grounds.

Claim 29: 
wherein the second graphical user interface comprises:
a transaction display area for displaying transaction information, wherein the transaction information comprises:
a charge identifier associated with a transaction associated with the payment account; and
a transaction authorization indication, wherein the transaction authorization indication indicates a current status of authorization for payment of the transaction.
(See Studnicka: Figs. 2, 3)

Claim 34 is substantially similar to claim 29 and hence rejected on similar grounds.

Claim 30: 
the second graphical user interface further comprises:
a transaction authorization area configured to receive an input related to the transaction and authorization for payment of the transaction; and
the method further comprises:
receiving an input at the transaction authorization area, and
changing the transaction authorization indication based on the received input.
(See Studnicka: Figs. 2, 3)

Claim 35 is substantially similar to claim 30 and hence rejected on similar grounds.

Claim 38:
the interface change area is a first interface change area; and
the first graphical user interface further comprises a second interface change area configured to receive an input to search for information associated with a specific transaction.
(See Studnicka: Para [0020], [0021])

Claim 39:
wherein the second graphical user interface comprises a third interface change area configured to receive an input to display the first graphical user interface.


Claim 40:
displaying the first graphical user interface if the third interface change area receives an input to display the first graphical user interface.
(See Studnicka: Figs. 2, 3)

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims are integrated into a practical application due to the non-generic components such as a graphical interface that displays application specific data as well as the use of data formats specific to service provider network.  Applicant argues that the claims enable legitimate continued use of compromised payment accounts through a series of unconventional technical features.
Examiner finds this unpersuasive.
Examiner notes that encoding and decoding transaction information is neither novel nor unconventional.  See Digitech Image Technologies v. Electronics for Imaging (Fed. Cir. 2014) (“A process that started with data, added an algorithm, and ended with a new form of data was directed to an abstract idea.”); RecogniCorp v. Nintendo (Fed. Cir. 2017) (“abstract idea of encoding and decoding image data”).

Courts have held that verifying a transaction is a fundamental economic principle or practice.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta (Fed. Cir. 2020) (“verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection”).
As noted in the Prong One above, the independent claims describe Commercial or Legal Interactions that have been deemed abstract by courts in: local processing of payments for remotely purchased goods (Inventor Holdings), placing an order based on displayed market information (Trading Technologies v. IBG), and others.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate.  See Office Guidance, 84 Fed. Reg. at 55.
Hence, they fail to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 
Trading Technologies v. IBG (Fed. Cir. Apr 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, Examiner notes that the claimed steps provide a user with a an interface to pause, continue or discontinue recurring charges from a merchant which may help the card user improve his or her budgeting but does not improve any computers or technology. 
For the above reasons, Applicant’s arguments are not persuasive.
103
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693